Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 1 of 31 PageID 13939




                                                     EXHIBIT A
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 2 of 31 PageID 13940




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION
                            Case No. 3:18-cv-1011-J-23JRK




               BRENDAN HANEY, GERALD REED, and TROY SMITH,
                individually and on behalf of all others similarly situated,

                                        Plaintiffs,
                                           vs.

                                   Costa Del Mar Inc.,

                                       Defendant.




                                   DECLARATION
                                        OF
                                 STEFAN BOEDEKER




                                      June 10, 2020
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 3 of 31 PageID 13941




  List of Tables
  Table 1: Summary of Survey Results ............................................................................................. 6

  Table 2: Costa Del Mar’s Actual Annual Revenue 2010-2016 ...................................................... 8

  Table 3: Forecasted Revenue and Estimated Economic Loss Based on Average Revenues in
  2010-2016 ....................................................................................................................................... 9

  Table 4: Estimated Monetary Value of Injunctive Relief Related to Lifetime Warranty Claim .... 9

  Table 5: Estimated Monetary Value of Injunctive Relief Related to Nominal Fee Claim ........... 12

  Table 6: Estimated Monetary Value of Injunctive Relief for a Four Year Period by Claim
  (Nominal Fee Claim and Lifetime Warranty Claim) .................................................................... 13




  Declaration of Stefan Boedeker                                     i
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 4 of 31 PageID 13942




  I, Stefan Boedeker, declare as follows:

  1.      I am a Statistician and an Economist. I received a Bachelor of Science degree in Statistics
  and a Bachelor of Arts degree in Business Administration from the University of
  Dortmund/Germany in 1988. I received a Master of Science degree in Statistics from the
  University of Dortmund/Germany in 1988, and I received a Master of Arts degree in Economics
  from the University of California, San Diego in 1992. I also completed Ph.D. requirements (except
  dissertation) in Economics at the University of California, San Diego.

  2.      I am a Managing Director at the Berkeley Research Group (“BRG”) based at 550 South
  Hope Street, Suite 2150, Los Angeles, CA, 90071. Prior to joining BRG, I was a Partner at
  Resolution Economics. I also held Managing Director positions at Alvarez & Marsal, Navigant
  Consulting, and LECG, LLC. I held partner-level positions at Deloitte & Touche LLP,
  PricewaterhouseCoopers LLP, and Arthur Andersen LLP. At the three latter firms, I was
  responsible for the Economic and Statistical Consulting group on the West Coast. Before moving
  to the United States to attend graduate school, I worked as a statistician for the German
  Government from 1986 to 1989.

  3.      For over 25 years, my work has focused on the application of economic, statistical, and
  financial models to a variety of areas. This includes providing solutions to business problems,
  supporting complex litigation in a consulting and expert witness role, and conducting economic
  impact studies in a large variety of industries including, but not limited to, healthcare, retail,
  grocery, manufacturing, technology, entertainment, manufacturing, automotive, energy and
  utilities, hospitality, and federal, state, and local government agencies.

  4.      I have extensive experience designing and conducting surveys and conjoint studies, as well
  as statistically analysing results from surveys in both the litigation context as a consultant and/or
  designated expert and the non-litigation context as a statistical or economic consultant. I have
  issued numerous expert and rebuttal reports dealing with surveys, conjoint analysis, and statistical
  sampling related issues. I have been deposed on numerous occasions and have testified in court
  regarding surveys, conjoint studies, and statistical sampling-related issues. My work in various
  cases has been admitted over Daubert-related challenges.




  Declaration of Stefan Boedeker                1
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 5 of 31 PageID 13943




  5.        I was initially retained in the matter of Brendan C. Haney v. Costa Del Mar Inc., No. 16-
  2017-CA-004794-XXXX-MA (Fourth Judicial Circuit, Duval County, Florida) (the Haney
  Action) in October 2016. I submitted an Expert Report in the Haney Action on November 21,
  2016. I was deposed on November 27, 2016 and I provided testimony at the class certification
  hearing in the Circuit Court, Fourth Judicial Circuit, in and for Duval County, Florida, on
  December 5, 2016.

  6.        I was recently retained in the matter of Brendan Haney, Gerald Reed, and Troy Smith v.
  Costa Del Mar, Inc., Case No. 3:18-cv-1011-J-32JRK (United States District Court, Middle
  District of Florida, Jacksonville Division) (the Smith Action), to quantify the monetary value
  of certain Injunctive Relief obtained by Plaintiffs in a global settlement of the Smith Action.

  7.        The Amended Complaint in the Smith Action alleges that Costa’s Sunglass Products carry
  a “Lifetime Warranty” against manufacturer’s defects. However, for consumers to take advantage
  of Costa’s “Lifetime Warranty,” Costa charges the customer $11.95 per warranty claim. Plaintiff
  Smith contends that this $11.95 warranty fee is illegal under the Magnuson-Moss Warranty Act. 1

  8.        The Amended Complaint in the Smith Action also alleges that Defendant, Costa Del Mar
  Inc., 2 falsely advertises and markets its sunglass products as “backed for life,” with a warranty
  claiming to be “the best in the industry,” with “no gimmicks” and “no disclaimers.” More
  specifically, on every sunglass box, Costa Del Mar advertises, “If our sunglasses are damaged by
  accident, normal wear and tear, or misuse, we replace scratched lenses, frames, and other parts for
  a nominal fee” (“Nominal Fee Claim”). I understand that this Nominal Fee Claim applies for the
  lifetime of the product to which Costa’s warranty applies.

  9.        However, the Amended Complaint alleges that purchasers are not charged a “nominal” fee
  for damages due to accident, normal wear and tear, or misuse, but are instead charged $89.00 for
  replacement glass lenses, $69.00 for replacement plastic lenses, $49.00 for replacement plastic
  frames, and $79.00 for replacement metal frames, along with a shipping fee.




  1
       Id. at ¶ 76.
  2
       For purposes of my declaration, I may reference “Costa Del Mar Inc.” as “Costa Del Mar” or “Costa.”



  Declaration of Stefan Boedeker                      2
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 6 of 31 PageID 13944




  10.        The relevant products for purposes of the Smith Action are certain non-promotional, non-
  prescription Costa sunglasses, as further detailed in the Amended Complaint. 3 These products are
  hereafter referred to as the “Sunglass Products.” Plaintiffs in the Smith Action contend that the
  term “nominal” means that there is a trivially small de minimis fee associated with sunglass repair. 4
  However, Costa’s Sunglass Products repairs are subject to large repair fees. For instance, Plaintiff
  Haney was charged $89 for replacement glass lenses along with shipping fees. 5 Likewise, Plaintiff
  Reed was charged over $100 for repairs. 6 Plaintiffs contend that Costa’s Nominal Fee Claim is
  false and deceptive.

  11.        The Amended Complaint alleges that Costa did not comply with its Nominal Fee Claim,
  and therefore Plaintiffs were deprived of the value of the Nominal Fee Claim and, hence, suffered
  damages. Costa commanded a price premium for its Sunglass Products because the Nominal Fee
  Claim attached to them. However, because the Nominal Fee Claim was false, the Sunglass
  Products were worth less than what Plaintiffs (and the class members) paid for them.

  12.        It is my understanding that Plaintiffs and Costa Del Mar reached a global resolution of the
  claims in the Smith Action, on a class-wide basis, in February 2020. I have reviewed the parties’
  global Settlement Agreement (“Settlement”).                   In the Settlement Agreement, Costa has
  acknowledged that it made a variety of substantial changes to its business practices as a direct
  result of the litigation brought by Plaintiffs. Those changes are reflected in WHEREAS Clause G,
  which states as follows:

             “WHEREAS, as a result of the Litigation, but without any admission of liability,
             Costa has changed certain consumer-facing marketing materials and product
             packaging, including: (i) covering the “nominal fee” language printed on shipping
             boxes for plano sunglasses with a sticker; (ii) discontinuing the distribution of plano
             sunglasses in shipping boxes containing the “nominal fee” language; (iii) disposing of
             shipping boxes in inventory containing the “nominal fee” language; (iv) discontinuing


  3
        Smith Action, Amended Class Action Complaint at ¶ 86.
  4
        Id. at ¶¶ 63-64.
  5
        Id. at ¶ 52.
  6
        Id. at ¶ 58.



  Declaration of Stefan Boedeker                     3
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 7 of 31 PageID 13945




            the description on Costa’s website of its warranty on plano sunglasses as a “Lifetime
            Warranty”; (v) creating new sunglass shipping boxes that removes any reference to
            a “nominal fee” language related to repairs of sunglasses; and (vi) modifying the
            repair section of Costa’s website to disclose repair pricing to the consumer and
            describe such prices;” 7

  13.         In the Settlement Agreement, Costa expressly agreed to make certain changes to its
  business practices, product packaging and marketing materials to address the Lifetime Warranty
  designation and the Nominal Fee Claim going forward (hereinafter, the “Injunctive Relief”).
  Those changes are as follows:

          “Agreement Regarding the “Nominal Fee” and “Lifetime Warranty” Language on
          Shipping Boxes and in Marketing Materials. As a result of this Litigation, Costa
          modified its product packaging and marketing materials as set forth in Whereas Clause
          G., above. In further consideration for the dismissal of the Litigation and the Global
          Action with prejudice, and for the full and complete Release, Final Judgment and Final
          Order provided below, Defendant agrees, on its shipping boxes and in marketing
          materials to: (i) not title its warranty for Costa’s plano sunglasses as a “Lifetime
          Warranty” for so long as the terms and conditions of such warranty are substantially
          the same as currently offered by Costa; and (ii) refrain from describing fees for
          replacement of scratched lenses, frames and other parts caused by accidental damage,
          wear and tear, or misuse as “nominal” fees. Nothing in this Agreement shall prohibit
          Costa from offering different warranties on later manufactured products or defined
          collections.” 8

  14.       I was asked to quantify the monetary value of the foregoing agreement. I do not offer an
  opinion as to the efficacy of this Injunctive Relief; my assignment was to calculate the potential
  monetary value of the Injunctive Relief secured by the Settlement.




  7
        Smith Action, Settlement Agreement (Dkt. 91-1), ¶ 1(G).
  8
        Id. at ¶ IV(C).



  Declaration of Stefan Boedeker                       4
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 8 of 31 PageID 13946




  15.       My understanding is that the Injunctive Relief was designed to address Plaintiffs’ claims
  in the Smith Action regarding Costa’s Lifetime Warranty and Nominal Fee Claim. By imposing
  changes to Costa’s product packaging and marketing materials to eliminate the “Lifetime
  Warranty” designation and Nominal Fee Claim, the Injunctive Relief effectively ends the actions
  which Plaintiffs contend caused economic harm to consumers of the Sunglass Products with the
  allegedly illegal Lifetime Warranty or the allegedly deceptive Nominal Fee Claim.

  16.       Based on the voluminous data produced during discovery, a consumer survey (which I
  designed and analyzed) and relying on certain analysis of the price premium of the Nominal Fee
  Claim conducted and testified to by Mr. Alexander Rey at the certification hearing, I was able to
  reliably calculate the monetary value of the Injunctive Relief secured by the Settlement.

  17.       The survey was designed to allow me to understand (a) how much value consumers place
  on a “Lifetime Warranty” compared to a “Limited Lifetime Warranty” and (b) how consumers of
  Costa sunglasses define and quantify the value of a “nominal” fee in connection with the Nominal
  Fee Claim. 9

  18.       I commissioned a survey company called Amplitude Research (“Amplitude”) to program
  and host surveys and conjoint studies of my design and then provide me with the raw data so that
  I could analyze the preferences and choices of consumers.

  19.       Founded in 2002, Amplitude Research® is one of the leading mail, telephone and online
  survey companies serving clients throughout the United States, Canada, South America, and Asia.
  Clients include commercial, educational and governmental organizations. Amplitude Research®
  is a member of the American Marketing Association (AMA), Marketing Research Association
  (MRA), Interactive Marketing Research Organization (IMRO), and Marketing Research
  Association of South Florida, and adheres to the professional guidelines for survey companies
  applied by these organizations. Amplitude Research is also A+ Rated by the Better Business
  Bureau. 10




  9
        Screenshots of the survey questionnaire are attached to this Declaration as Appendix 1.
  10
        http://www.amplituderesearch.com/survey-company.shtml.



  Declaration of Stefan Boedeker                        5
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 9 of 31 PageID 13947




  20.       Amplitude fielded the survey from April 15, 2020 to May 13, 2020, resulting in 200
  completed surveys. The survey was conducted as an internet survey. As is standard survey practice
  for surveys used in litigation proceedings, the surveys were conducted in a “double-blind”
  fashion, 11 that is, neither the vendor nor the respondents were aware of the survey sponsor or the
  ultimate intention of the survey. Additionally, the data collection and initial tabulation was
  automated and concurrent with answering the online questionnaire.

  21.       Using the survey vendor’s access to large online consumer panels, I targeted a group of
  respondents who have been purchasers of Costa Del Mar sunglasses. When recruiting survey
  participants, the survey vendor employed a method of balancing the survey participants based on
  demographics and socio-economic factors such as gender, age, income, and geographical region.

  22.       The following Table 1 summarizes the survey results:

                                     Table 1: Summary of Survey Results

                                      Variables                                    Result       Responses
          Lifetime Warranty Premium                                            $       33.77        200
                                         Percentage                                14.7%
                                         Measured by version A (upgrade)       $       33.41        100
                                         Average Price Version A               $      235.50
                                         Percentage Increase                       14.2%
                                         Measured by version B (downgrade)     $       34.12        100
                                         Average Price Version B               $      223.00
                                         Decrease                                  15.3%

          Average Price                                                        $       229.3        200
          Nominal fee %                                                            17.7%            200
                                         Implied Dollar Amount                 $        40.6
          Nominal fee $                                                        $       25.45        200
                                         Implied Percentage                        11.1%

  Source: Own analysis based on COSTA(REED)0000011.xls through COSTA(REED)0000060.xls and Survey Data.




  11
        Diamond, Shari, S. (2012) “Reference Guide on Survey Research,” Reference Manual on Scientific Evidence,
        Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence; Federal
        Judicial Center; National Research Council, Pages 410-411.



  Declaration of Stefan Boedeker                      6
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 10 of 31 PageID 13948




  23.     Lifetime Warranty Claim Approach: In the survey, the group of participants was
  randomly split into two cohorts. The first cohort saw Version A where they were told to assume
  that they had purchased a pair of Costa Del Mar sunglasses with a Limited Lifetime Warranty for
  the price they had indicated to have paid for the pair of Costa Del Mar sunglasses they had
  purchased. They were then asked how much more they would pay for the same pair of sunglasses
  with a Lifetime Warranty. The second cohort saw Version B where they were told to assume that
  they had purchased a pair of Costa Del Mar sunglasses with a Lifetime Warranty for the price they
  had indicated to have paid for the pair of Costa Del Mar sunglasses they had purchased. They were
  then asked how much less they would pay for the same pair of sunglasses with a Limited Lifetime
  Warranty.

  24.      Both types of warranties were explained to them as follows:

              a. Lifetime Warranty: If you buy a pair of Costa Del Mar sunglasses with a Lifetime
                   Warranty, any manufacturer defects with your sunglasses will be repaired for free.
              b. Limited Lifetime Warranty: If you buy a pair of Costa Del Mar sunglasses with
                   a Limited Lifetime Warranty, you will be charged a processing fee of $11.95 per
                   repair to have manufacturer defects repaired.

  25.     Based on the survey results, the Version A cohort would pay $33.41 more to “upgrade”
  from a Limited Lifetime Warranty to a Lifetime Warranty. Based on an average purchase price of
  $235.50 for a pair of Costa Del Mar sunglasses, this implies a 14.2% price premium for the
  Lifetime Warranty. Conversely, the Version B cohort would pay $34.12 less if they had to
  “downgrade” from a Lifetime Warranty to a Limited Lifetime Warranty. Based on an average
  purchase price of $223.00 for a pair of Costa Del Mar sunglasses, this implies a 15.3% price
  premium for the Lifetime Warranty.

  26.     The weighted average of the price premium for the Lifetime Warranty measured from an
  “upgrade” and a “downgrade” point of view is $33.77 which represents 14.7% of the overall
  purchase price average of $229.30. This percentage applied to the projected revenue is the correct
  measure of the value of the “Lifetime Warranty” component of the Injunctive Relief. Simply put,
  had Costa promoted a “Lifetime Warranty” on future sales, and it would have been able to




  Declaration of Stefan Boedeker                7
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 11 of 31 PageID 13949




  command a 14.7% price premium. In light of the Injunctive Relief afforded to consumers under
  the settlement, the absence of that premium inures to the benefit of the consumer.

  27.      There are alternative methods to predict future sales that can be used in the analysis of the
  monetary value of the Injunctive Relief such as

           a. Method A: Using an annual average for all sales data,

           b. Method B: Using the last data point in the time series of annual revenue data, or

           c. Method C: Using projected revenues based on a statistical time trend model.

  28.      All three methods are statistically valid and involve straightforward applications of my
  economic loss model to forecasted future revenue during a two-year time period (hereinafter,
  “Partial Injunctive Relief Period”). 12 However, the methods would yield varying predictions for
  future revenue because of the high growth that Costa Del Mar experienced in the time period for
  which data were available. The lowest prediction can be obtained by using the overall average
  rather than predicting past growth patterns into the future or using the maximum amount of revenue
  from the historical data. To be conservative, I used Method A (annual average for all sales data)
  in my computations.

  29.      Table 2 below shows Costa Del Mar’s actual revenues for full calendar years 2010 to 2016.
  I utilized these revenue figures to make the projection for the Partial Injunctive Relief Period.

                      Table 2: Costa Del Mar’s Actual Annual Revenue 2010-2016
                                      Year            Actual Revenue Excluding Repair
                                      2010
                                      2011
                                      2012
                                      2013
                                      2014
                                      2015
                                      2016

  Source: Years 2010-2013 were taken from COSTA(HOWLAND)130729; Years 2014-2016 were taken from
  COSTA(HOWLAND)130730.XLSX

  12
    While Costa has agreed to Injunctive Relief going forward for an unlimited time frame, the two-year time period
  was selected as a conservative measure of the value of the Injunctive Relief. Thus, the value of the Injunctive Relief
  in perpetuity is likely much higher than the calculations set forth in this declaration.



  Declaration of Stefan Boedeker                        8
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 12 of 31 PageID 13950




  30.     Using the data summarized in Table 2, I was able to calculate the average annual revenue
  from 2010-2016 and then use that number (                         ) to calculate economic loss related to a
  component of the Injunctive Relief, as shown in Table 3. This calculation is very conservative
  because the revenue numbers in Table 1 reflect an increase in revenue over the years such that
  Costa’s revenue was approximately                          in 2016 and climbing. An                revenue
  calculation is akin to Costa’s revenues in the 2013 timeframe and it is very likely that Costa’s
  revenues in 2020-2023 far exceed                        . My calculation model also assumes no growth in
  Costa’s revenues over time.

  31.     Table 3 reflects the estimated economic loss related to the component of the Injunctive
  Relief related to Costa’s agreement to refrain from titling its warranty a “Lifetime Warranty,”
  based on Costa’s average revenues from the 2010-2016 time period:

   Table 3: Forecasted Revenue and Estimated Economic Loss Based on Average Revenues in
                                        2010-2016

                        Year                Forecasted Revenue          Economic Loss at 14.7%
                         1                                                   $11,783,434
                         2                                                   $11,783,434
                        Total                                                $23,566,868

  Source: Own analysis based on COSTA(HOWLAND)130729, COSTA(HOWLAND)130730.XLSX and Survey Data



  32.     The value of the component of the Injunctive Relief related to Costa’s agreement to refrain
  from titling its warranty a “Lifetime Warranty,” based on Method A, is summarized in Table 4.

     Table 4: Estimated Monetary Value of Injunctive Relief Related to Lifetime Warranty
                                           Claim
                                   Assumption                    Projected Two       Value of
                                                                 Year Revenue    Injunctive Relief
                  The average annual revenue in the period                         $23,566,868
                 2010 to 2016 is applied for a two year period

  Source: Own analysis based on COSTA(HOWLAND)130729, COSTA(HOWLAND)130730.XLSX and Survey Data




  Declaration of Stefan Boedeker                      9
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 13 of 31 PageID 13951




  33.      Nominal Fee Claim Approach: I calculated the economic value of the Injunctive Relief
  related to the Nominal Fee Claim by determining price premium associated with the Nominal Fee
  Claim as a percentage of the projected two-year revenue.

  34.      In conducting my analysis of the value of the Nominal Fee Claim, I began by ascertaining
  the price premium associated with the Nominal Fee Claim. I relied on the analysis and testimony
  of Alexander Rey, a Certified Master Analyst of Financial Forensics, Certified Valuation Analyst,
  and Certified Fraud Examiner. Mr. Rey testified as a damages valuation expert at the class
  certification hearing in the Haney Action. I find his analysis, calculations, and testimony to be
  reliable and accurate. According to Mr. Rey, the value of the Nominal Fee Claim can be
  ascertained by calculating the average repair cost, less a nominal fee, multiplied by the probability
  that a repair would be needed. Mr. Rey explained that this formula produces a weighted average
  expected repair value. The mathematical formula is: (Average Repair Cost – Nominal Fee) x
  Probability = Weighted Average Expected Repair Value. This results in a reliable measure of the
  price premium for the Nominal Fee Claim.

  35.      In performing his calculation of the first variable in the above formula, Mr. Rey conducted
  a comprehensive analysis of Costa’s voluminous historical repair data and pricing and calculated
  the average repair cost that a consumer would pay for a single repair as approximately $75.

  36.      I cross-checked Mr. Rey’s calculation of the average repair costs of approximately $75 and
  found it to be consistent with the repair data provided to me in 50 spreadsheets labeled
  COSTA(REED)0000011.xls through COSTA(REED)0000060.xls. 13

  37.      Mr. Rey did not opine on what constituted a nominal fee, opting to leave the determination
  of that amount for the factfinder.

  38.      Mr. Rey studied the final variable in the above formula and determined that it was
  appropriate to use a 100% probability that a consumer would need a repair during the lifetime of
  a pair of sunglasses. In determining that a 100% probability of needing a repair was appropriate,


  13
    I performed three scenarios of utilizing varying methods of weighted average costs to project the costs for a two
  year horizon which resulted in cost estimates of $74.79, $77.44, and $80.72 per year which confirms Mr. Rey’s
  estimate. With his estimate being at the lower end of my independent estimates, I will continue to use $75 for the
  calculations of the value of the Injunctive Relief.



  Declaration of Stefan Boedeker                       10
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 14 of 31 PageID 13952




  Mr. Rey looked at a number of factors including: (i) the intended use of these sunglasses, as
  marketed by Costa, in harsh outdoor and fishing environments; (ii) Costa’s admission in
  documentary evidence that the sunglasses were not of a high quality construction, were prone to
  defects, and were likely to fail if exposed to sun and salt water environments; and (iii) the broad
  scope of the lifetime repair promise which covers any damage, including ordinary wear and tear,
  which by definition will occur to every pair of sunglasses and results in an exceedingly low
  threshold for repairs.

  39.      Without even reducing the expected repair value by a nominal fee, Mr. Rey’s analysis is
  consistent with the price Dick’s Sporting Goods charges for a two-year warranty that they offer on
  Costa sunglasses through a third-party provider, which provides less coverage for a limited time
  for $69.99.

  40.      Upon determining that Mr. Rey’s analysis, calculations and proposed formula for
  determining the price premium associated with the Nominal Fee Claim were accurate and reliable,
  I used the survey data to ascertain what constitutes a “nominal fee.” The average price the survey
  participants paid for their Costa Del Mar sunglasses was $229.30. When asked about what they
  considered a nominal fee expressed as a percentage, the participants’ responses averaged to 17.7%
  of the price they paid for their sunglasses which corresponds to $40.60. Conversely, when asked
  what they considered a nominal fee expressed as a dollar amount, the participants’ responses
  averaged to $25.45 which corresponds to 11.1% of the price they paid for their sunglasses.
  Accordingly, the survey results show that consumers’ definition of a nominal fee ranges from
  $25.45 to $40.60.

  41.      Therefore, using the Weighted Average Expected Repair Value formula, a reliable measure
  of the price premium for the Nominal Fee Claim ranges from $34.40 on the low end of the
  spectrum (i.e., $75.00 - $40.60 x 100% probability) to $49.55 on the high end of the spectrum (i.e.,
  $75.00 - $25.45 x 100% probability). This results in the Price Premium range for the Nominal Fee
  Claim.

  42.      Next, I calculated the Price Premium as a percentage of the average price of Sunglass
  Products. This calculation is detailed in Table 5.




  Declaration of Stefan Boedeker               11
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 15 of 31 PageID 13953




  43.     It is my opinion that the economic value of the Injunctive Relief related to Costa’s
  agreement to refrain from using the Nominal Fee representation equals Costa’s projected two-year
  revenue multiplied by the Price Premium Percentage. As set forth below, had Costa promoted a
  “Nominal Fee” warranty on future sales, it would have been able to command a higher price in the
  amount of the Price Premium attributable to the Nominal Fee Claim. In other words, as set forth
  in Table 5 below, Costa could have charged between 15% and 21.61% more for Sunglass Products.
  In light of the Injunctive Relief afforded to consumers under the settlement, the absence of that
  Price Premium inures to the benefit of the consumer. The following Table 5 details the
  calculations:

    Table 5: Estimated Monetary Value of Injunctive Relief Related to Nominal Fee Claim
                                              Measure                      Value
                   A    Price Premium $ (low end)                               $34.40
                   B    Average Price of Sunglasses (from survey)              $229.30
                   C    Price Premium % (low end) [A]/[B]                      15.00%
                   D    Price Premium $ (high end)                              $49.55
                   E    Average Price of Sunglasses (from survey)              $229.30
                   F    Price Premium % (high end) [D]/[E]                     21.61%
                   G    Projected Two Year Revenue
                   H    Injunctive Relief Estimate (low end) [G]*[C]        $24,051,321
                   I    Injunctive Relief Estimate (high end) [G]*[F]       $34,643,690

  Source: Own analysis based on COSTA(REED)0000011.xls through COSTA(REED)0000060.xls,
  COSTA(HOWLAND)113311 - master revenue info.xls, and Survey Data.



  44.     The value of the component of the Injunctive Relief related to Costa’s agreement to refrain
  from using the Nominal Fee Claim ranges from $24,051,321 to $34,643,690.

                                                CONCLUSION

  45.     Based on the survey results and Costa sales and repair cost data, I quantified the value of
  the Injunctive Relief associated with the:

              a. Nominal Fee Claim, and
              b. Lifetime Warranty Claim.




  Declaration of Stefan Boedeker                     12
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 16 of 31 PageID 13954




  46.     In my opinion, an estimate of the monetary value of the Injunctive Relief over a two-year
  period after the Effective Date of the settlement can be obtained based on the above analysis. The
  following Table 6 summarizes the monetary value of the Injunctive Relief by Claim:

             Table 6: Estimated Monetary Value of Injunctive Relief for a Two Year Period by
                           Claim (Nominal Fee Claim and Lifetime Warranty Claim)

                          Claim            Value of Injunctive Relief -   Value of Injunctive Relief -
                                                 Low Estimate                   High Estimate
                   Nominal Fee Claim              $24,051,321                    $34,643,690

                 Lifetime Warranty Claim          $23,566,868                     $23,566,868

                                   Total          $47,618,189                     $58,210,558


  Source: Own analysis based on COSTA(REED)0000011.xls through COSTA(REED)0000060.xls,
  COSTA(HOWLAND)130729, COSTA(HOWLAND)130730.XLSX and Survey Data.

  47.     Using my economic loss model, Mr. Rey’s formula for calculating the price premium for
  the Nominal Fee Claim, Costa’s historical repair cost data, the estimated annual sales revenues
  and the results from a consumer survey that I designed, and that Amplitude, a survey vendor
  implemented as an internet panel survey, I was able to quantify the monetary value of the
  Injunctive Relief related to Costa’s agreement to refrain from using the Nominal Fee Claim and
  the Lifetime Warranty Claim to be between $47,618,189 and $58,210,558 for a two-year period.


  Under penalties of perjury, I declare that the facts stated herein are true to the best of my knowledge
  and belief. Respectfully submitted on June 10, 2020.




                                             Stefan Boedeker




  Declaration of Stefan Boedeker                 13
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 17 of 31 PageID 13955




                                                 APPENDIX 1
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 18 of 31 PageID 13956




  [TERMINATE IF Under 15 IS SELECTED]




                                        1
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 19 of 31 PageID 13957




  [TERMINATE IF None / Not in U.S. or Other IS SELECTED]

                                                   2
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 20 of 31 PageID 13958




  [TERMINATE IF No, I have not purchased sunglasses in the past five years IS SELECTED]




                                                    3
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 21 of 31 PageID 13959




  [TERMINATE IF Costa Del Mar IS NOT SELECTED]




                                                 4
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 22 of 31 PageID 13960




  [TERMINATE IF Under 75 and 75 – 124.99 ARE THE ONLY SELECTIONS]




                                                5
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 23 of 31 PageID 13961




  [The selected attributes appear in the following question. If only one attribute is selected then the
  following question does not appear.]




                                                       6
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 24 of 31 PageID 13962




  [The total must add up to 100]




                                        7
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 25 of 31 PageID 13963




                                        8
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 26 of 31 PageID 13964




  [The price shown is the mid-point of the selection made in the purchase question on page 5. If multi-
  selected, the highest mid-point is shown. The hover over text for “nominal fee” is A nominal fee refers
  to a very small price or an amount of money that is far below the real value or cost.]




                                                     9
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 27 of 31 PageID 13965




                                        10
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 28 of 31 PageID 13966




                                        11
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 29 of 31 PageID 13967




  [This question is shown to 50% of the respondents. The hover over text for “Limited Lifetime Warranty”
  is You will be charged a processing fee of $11.95 per repair to have manufacturer defects repaired.
  The hover over text for “Lifetime Warranty” is Any manufacturer defects with your sunglasses will be
  repaired for free.]




                                                    12
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 30 of 31 PageID 13968




  [This question is shown to 50% of the respondents. The hover over text for “Lifetime Warranty” is Any
  manufacturer defects with your sunglasses will be repaired for free. The hover over text for “Limited
  Lifetime Warranty” is You will be charged a processing fee of $11.95 per repair to have manufacturer
  defects repaired.]




                                                    13
Case 3:18-cv-01011-TJC-JRK Document 96-1 Filed 07/13/20 Page 31 of 31 PageID 13969




                                        14
